MERRITT, Circuit Judge,
concurring.
I concur in Judge Engel’s opinion for the Court. In light of Judge Ryan’s separate concurring opinion I should comment on my previous statement indicating that in eoworker sexual harassment cases “direct negligence,” as distinguished from “respondeat superior,” is sufficient to establish employer liability. See Fleenor v. Hewitt Soap Co., 81 F.3d 48, 50 (6th Cir.1996). Having thought further about the matter, I do not believe that “negligence” is a very good shorthand label for liability in such cases. “Intentional” wrongdoing is probably not a very good label either.
Quoting from a previous Sixth Circuit case, I said in Fleenor that employer liability is established in-coworker sexual harassment cases when “the employer knew or should have known of the charged sexual harassment and failed to implement prompt and appropriate corrective action.” I think this should be the general standard, whatever label we put upon it — negligence, recklessness, intentional, good faith, bad faith, and so on. Despite what I said in the Fleenor case, I do not think we should take our eye off the ball by insisting on a label drawn from the common law for this statutory tort which was unknown to the common law. The standard seems to me somewhere in between “negligence” and “intentional” wrongdoing. Perhaps we could call it “deliberate indifference” by the employer to the sexual harassment in its workplace if we must put a label or shorthand rhetorical characterization on the employer’s conduct. Perhaps “deliberate indifference” catches the meaning of the standard better than older common law concepts. Call it what you will, the standard quoted above is the one used in Judge Engel’s opinion in paragraph 13.
This area of employer liability for coworker sexual advances is hard to get a good handle on, and I think Judge Engel’s opinion does quite well in clarifying the problem and providing a reasonable standard.